DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2, 4, 6, 11-13, 15-16, 26-28, 30, 36, 39, 41-47, 51-54, 56, 61-67, 71, 75-78, 80, 81 and 83 are pending. Claims 36, 39, 41-47, 51-54, 56, 61-67 and 71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Claims 1-2, 4, 6, 11-13, 15-16, 26-28, 30, 75-81 and 83 are under examination. 
	This application claims the benefit of 37 CFR PCT/US15/65218 filed 12/12/2014 which claims priority to U.S. Provisional Patent Application No. 62/091 062 filed December 12,
2014. 

Response to Amendments
Applicants’ response is sufficient to overcome the objections as well as rejections under 35 USC 112 second. The rejection under Kotin et al is overcome by amendment.   

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 has been amended to add the same limitation twice which seems unnecessary, 
“wherein at least one of the one or more GCTC consensus motifs comprises at least one altered nucleotide compared to the native Rep binding sequence region of the parvoviral ITR nucleotide sequence, wherein the eRBSR and parvoviral ITR are from the same parvoviral serotype, wherein the eRBSR differs from a wild-type AAV Rep binding sequence region by at least one nucleotide.”

These two phrases say essentially the same thing which for simplicity can be limited to one or the other. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, 11-13, 15-16, 26-28, 30, 75-81 and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by applicant’s amendment. 
The dependent claims are included in the rejection because they fail to address or clarify the basis of the rejection as discussed in detail for the independent claims.
In claims 1, 75, 78 and 83, it is unclear if native and wild type represent the same sequence here. Distinct terms with the article “a” imply distinct limitations. However, it is not clear if there are three AAV- the modified, the native and a wild type. For example, looking to claim 1, 
 “at least one altered nucleotide compared to the native Rep binding sequence region of the parvoviral ITR nucleotide sequence, wherein the eRBSR and parvoviral ITR are from the same parvoviral serotype, and-wherein the eRBSR differs from a wild-type AAV Rep binding sequence region by at least one nucleotide, wherein the eRBSR is not a wild-type JcDNV_NS1 region, wherein the parvoviral ITR nucleotide sequence is capable of forming a double-stranded Rep binding sequence region, and wherein the binding affinity between a Rep protein and the eRBSR is decreased relative to the binding affinity between the Rep protein and a wild-type Rep binding sequence region.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 11, 13, 15, 27, 28, 75, 78-81 and 83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hewitt et al (20130109742). This rejection is maintained for reasons of record but are applied accordingly to the amended claims. 
Hewitt et al teach an AAV with a RBE with a substitution of nucleotides (see e.g. figure 4). An engineered sequence comprises an engineered RBS by inherency. The GCTC sequence is different than that of the native ITR 
(QY- wild type, DB= RBE spacer). 
RESULT 1
NASEQ2_12252021_211843

  Query Match             80.6%;  Score 159.6;  DB 1;  Length 198;
  Best Local Similarity   87.9%;  
  Matches  174;  Conservative    0;  Mismatches   24;  Indels    0;  Gaps    0;

Qy          1 TACAAAACCTCCTTGCTTGAGAGTGTGGCACTCTCCCCCCTGTCGCGTTCGCTCGCTCGC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||      
Db          1 TACAAAACCTCCTTGCTTGAGAGTGTGGCACTCTCCCCCCTGTCGCGTTCGCTCAGCTAA 60

Qy         61 TGGCTCGTTTGGGGGGGCGACGGCCCAAAGGGCCGTCGTCTGGCAGCTCTTTGAGCTGCC 120
                    ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GATGCAGTTTGGGGGGGCGACGGCCCAAAGGGCCGTCGTCTGGCAGCTCTTTGAGCTGCC 120

Qy        121 ACCCCCCCAAACGAGCCAGCGAGCGAGCGAACGCGACAGGGGGGAGAGTGCCACACTCTC 180
              ||||||||||||            ||||||||||||||||||||||||||||||||||||
Db        121 ACCCCCCCAAACTGCATCTTAGCTGAGCGAACGCGACAGGGGGGAGAGTGCCACACTCTC 180

Qy        181 AAGCAAGGAGGTTTTGTA 198
              ||||||||||||||||||
Db        181 AAGCAAGGAGGTTTTGTA 198


(QY- wild type, DB= ITR5 GAGY). 


RESULT 1
NASEQ2_12252021_212117

  Query Match             91.9%;  Score 182;  DB 1;  Length 198;
  Best Local Similarity   94.9%;  
  Matches  188;  Conservative    0;  Mismatches   10;  Indels    0;  Gaps    0;

Qy          1 TACAAAACCTCCTTGCTTGAGAGTGTGGCACTCTCCCCCCTGTCGCGTTCGCTCGCTCGC 60
              |||||||||||||||||||||||||||||||||||||| ||  | || ||||||||||||
Db          1 TACAAAACCTCCTTGCTTGAGAGTGTGGCACTCTCCCCGCTCGCTCGCTCGCTCGCTCGC 60

Qy         61 TGGCTCGTTTGGGGGGGCGACGGCCCAAAGGGCCGTCGTCTGGCAGCTCTTTGAGCTGCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TGGCTCGTTTGGGGGGGCGACGGCCCAAAGGGCCGTCGTCTGGCAGCTCTTTGAGCTGCC 120

Qy        121 ACCCCCCCAAACGAGCCAGCGAGCGAGCGAACGCGACAGGGGGGAGAGTGCCACACTCTC 180
              |||||||||||||||||||||||||||||| || |  || ||||||||||||||||||||
Db        121 ACCCCCCCAAACGAGCCAGCGAGCGAGCGAGCGAGCGAGCGGGGAGAGTGCCACACTCTC 180

Qy        181 AAGCAAGGAGGTTTTGTA 198
              ||||||||||||||||||
Db        181 AAGCAAGGAGGTTTTGTA 198

For example, in this case, there is no substitution of one RBE for another, rather modification of the RBE resulting in reduced binding. 
 In another embodiment, the structural element is a RBE or an extended RBE and the sequence is a modified at the nucleotides responsible for binding specificity. For example, the sequence of a RBE or an extended RBE can be modified to make the sequence closer to or further from the consensus GAGY binding sites recognized by Rep. In one example, the spacer or extended RBE can be modified to comprise one or more exact GAGY repeats (e.g., the ITR of SEQ ID NO:39 or a modified sequence thereof), e.g., 1, 2, 3, or 4 or more exact GAGY repeats.

Both modified sequences show reduced binding (See Figure 5B). 

    PNG
    media_image1.png
    627
    465
    media_image1.png
    Greyscale


A rep nicking stem and loop remains (see e.g. ¶0130).  The ITR as shown above is an AAV. It is between 4 and 64 nucleotides. Outlined above are the GCTC motifs fitting claims 11, 13, 15.  



Claims 78-81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiorini et al (20070072282) as evidenced by Grimm et al (J. Virology, 2006, pages 426-439) and Schmidt et al (JVi, 2004, pages 6509-6516). This rejection is maintained for reasons of record. 
Chiorini et al teach an AAV with a chimeric sequence wherein the RBE is from an AAV different than the source of the ITR (see e.g. ¶0121). Therefore Chiorini et al teach a parvoviral ITR sequence that is engineered. An engineered sequence comprises an engineered RBS by inherency.  
Chiorini et al teach that a chimeric ITR can comprise a Rep binding site from any of AAV1-8. This would alter the RBE such that it has a distinct sequence form the native base ITR. Alternatively, the BAAV can be in the context of an AAV2 ITR and the same applies. As shown in the figure it is not only capable but forms a double strand. See Schmidt et al for BAAV sequence, figure 1 and Grimm for AAV 1-6. 

    PNG
    media_image2.png
    357
    647
    media_image2.png
    Greyscale


Response to Arguments
Applicants argue that Hewitt is limited to describing chimeric sequences. However, as set forth above, it also describes point mutations. Applicants’ amendments are not sufficient to overcome the rejections over claims 78-81 regarding Chiorini et al as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633